                                                                                                   JS-6


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE NUMBER
 Patricia Bloch et al
                                                                              2:18-cv-08463-SVW-AS
                                              PLAINTIFF(S)
                             v.
 P.S.W., Inc. et al
                                                                      JUDGMENT ON THE VERDICT
                                                                         FOR THE PLAINTIFF(S)
                                            DEFENDANT(S).



       This action came on for jury trial, the Honorable Stephen V. Wilson                          District
Judge, presiding, and the issues having been duly tried and the jury having duly rendered its verdict,

         IT IS ORDERED AND ADJUDGED that the plaintiff(s):
Patricia Bloch and Farmkind GmbH




recover of the defendant(s):
P.S.W., Inc. dba Taste Nirvana International Inc.




the sum of $575,000.00                                                , with interest thereon at the legal rate as
provided by the law, and its costs of action, taxed in the sum of to be determined            .

                                                               Clerk, U. S. District Court



Dated: August 29, 2019                                         By
                                                                    Deputy Clerk

At: Los Angeles, CA



cc: Counsel of record

CV-49 (05/98)                        JUDGMENT ON THE VERDICT FOR THE PLAINTIFF(S)
